             Case 2:18-cv-00160-SU         Document 179    Filed 04/13/21     Page 1 of 3



Thomas F. Armosino, OSB #911954
Email : armosino@fdfirm. com
FROHNMAYER, DEATHE RAGE, JAMIES ON,
MOORE, ARMOSINO & MCGOVERN, PC
2592East Barnett Road
Medford, OR 97504
Phone: 541-779-2333
Fax: 541-779-6379
 Of Attorneys for Defendants Harney County;
 David M. Ward; and Steven E. Grasty

                                LINITED STATES DISTRICT COURT

                                    THE DISTRICT OF OREGON

                                       PENDLETON DIVISION

D. JEANETTE FINICUM; THARA TENNEY;                                  Case    No.   2:   1   8-cv-00160-SU
TIERRA COLLIER; ROBERT FINICUM;
TAWNY CRANE; ARIANNA BROWN;                                 NOTICE OF WITHDRA\ilAL OF
BzuTTNEY BECK; MITCH FINICUM;                             MOLLY R. SILVER AS ASSOCIATE
THOMAS KINNE; CHALLICE FINCH;                                      COUNSEL OF RECORI)
JAMES FINICUM; DANIELLE FINICUM;
TEAN FINICUM; and the ESTATE OF
ROBERT LAVOY FINICUM,

                                  Plaintiffs,
         V


LINITED STATES OF AMERICA; FBI;
BLM; DANIEL P. LOVE; SALVATORE
LAURO; HARRY MASON REID; GREG T
BRETZING; W. JOSEPH ASTARITA;
STATE OE' OREGON; OREGON STATE
POLICE; KATHERINE BROWN;
RONALD LEE WYDEN; HARNEY
COUNTY; DAVID M. WARD;
STEVEN E. GRASTY; THE CENTER
FOR BIOLOGICAL DIVERSITY;
and JOHN DOES 1-100,

                                  Defendants




             PLEASE TAKE NOTICE that Molly R. Silver has withdrawn as associate counsel of



  Page   I - NOTICE   OF WITHDRAWAL OF MOLLY R. SILVER AS ASSOCIATE COUNSEL OF RECORD
          Case 2:18-cv-00160-SU          Document 179     Filed 04/13/21     Page 2 of 3



record because she is no longer employed by lead counsel's law      firm.   Thomas F. Armosino

remains as lead counsel on behalf of defendants Harney County, David M. Ward, and Steven E.

Grasty.

    DATED this   13th day   of   April,2\2l.

                                           FROHNMAYER, DEATHERAGE, JAMIESON,
                                           MOORE, ARMOSINO & McGOVERN, P.C.

                                           s/ Thomas F. Armosino
                                           Thomas F. Armosino, OSB #911954
                                           armosino@.fdfirm.com
                                           Of Attorneys for Defendants Harney County;
                                           David M. Ward; and Steven E. Grasty




  Page2 - NOTICE OF WITHDRAWAL OF MOLLY R. SILVER AS ASSOCIATE COI-INSEL OF RECORD
            Case 2:18-cv-00160-SU               Document 179          Filed 04/13/21     Page 3 of 3



                                           CERTIFICATE OF' SERVICE

I hereby certiff   that   I   served the foregoing   NOTICE OF WITHDRAWAL OF MOLLY R. SILVER
AS ASSOCIATE COUNSEL OF RECORD upon:

Lisa J. Ludwig                                              J. Morgan Philpot
Lisa@l2r2law.com                                            morgan@jmphilpot.com
LUDWIG RTINSTEIN,LLC                                        JM PHILPOT LAW, PLLC
The Gilbert Building                                        1063 East Alpine Drive
333 SW Taylor Street, Suite 300                             Alpine, UT 84004
Portland, OP.97204                                          Telephone: 801-428-2000
Telephone: 503-223-557 0                                      Attorney for Plaintiffs
       Attorney for Plaintiffs

James S. Smith                                              Kenneth J. Abere, Jr.
Senior Assistant Attorney General                           David C. Campbell
James. S. Sm ithlddoi. state. or.us                         LEWIS BRISBOIS BISGAARD & SMITH
Department of Justice                                       888 SW Fifth Avenue, Suite 900
100 SW Market Street                                        Portland, OR 97 20 4-2025
Portland, OR 97201                                          Telephone: 97 l-7 12-2800
Telephone: 97 1 -67 3 -1880                                 Fax: 971-712-2801
Fax: 971-61 3-5000                                          Ken.Abere@lewisbrisbois.com
       Of Attorneys for Defendants State        of          David.Campbell@lewisbrisbois.com
       Oregon; Oregon State Police; and                      Attorneys for Defendant The Center
       Governor Kate Brown                                   for Biological Diversity

Amy R. Atwood                                               Leah Brownlee Taylor
Center for Biological Diversity                             United States Department of Justice
P.O. Box 11374                                              Trial Attorney
Portland,   OR972ll                                         P.O. Box 7146
Telephone: 97 1-7 17 -6401                                  Washington,D.C.20044
Emai I : atwood@biologicaldiversitv.org                     Email: Leah.B.Ta)'lor@usdoj. gov
   Attorney for Defendant The                                 Attorney for Defendants United States
   Center for Biological Diversity                            of America and Greg Bretzing

By automatic electronic transmission via the Court's Case ManagemenlElectronic Case Files
system.

            DATED this l3th day of April,202l.

                                                     FROHNMAYER, DEATHERAGE, JAMIESON,
                                                     MOORE, ARMOSINO & MoGOVERN, P.C.

                                                     s/ Thomas F. Armosino
                                                     Thomas F. Armosino, OSB #911954
                                                     armosino@,fdfirm.com
                                                     Of Attorneys for Defendants Harney County;
                                                     David M. Ward; and Steven E. Grasty




   Page 3 - NOTICE OF     WITHDRAWAL OF MOLLY R. SILVER AS ASSOCIATE COLTNSEL OF RECORD
